1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                       UNITED STATES DISTRICT COURT
9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                         )          No. EDCV 19 – 00089 JC
11   IRENE INFANTE,                      )
12                                       )           ORDER AWARDING EAJA FEES
           Plaintiff,                    )
13                                       )
14         v.                            )
                                         )
15
     ANDREW SAUL, Commissioner of Social )
16   Security,                           )
17
                                         )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND SEVEN HUNDRED FIFTY DOLLARS AND 00/100 ($2,750.00)
22   subject to the terms of the stipulation.
23
24   DATE:        September 30, 2019
25
                                       ________________/s/___________________
26                                     HONORABLE JACQUELINE CHOOLJIAN
27
                                       UNITED STATES MAGISTRATE JUDGE

28
